 In the Matter Of WALDORF PAPER PRODUCTS COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL B-110, AFL, PETITIONERCase No. 18-B-1833.-Decided February 11, 1948Messrs. Gustav A. Larsonand R.S. Felhaber,of St. Paul,Minn.,for the Employer.Messrs. S. A. RobinsandStanley B. Korengold,ofMinneapolis,Minn.,for the Petitioner.Mr. Thomas O. Kachelmacher,of Minneapolis, Minn., for the In-tervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held atMinneap-olis,Minnesota, on August 20 and 21, 1947, before Stephen M. Rey-nolds, hearing officer. The hearingofficer's rulingsmade at the hearingare free fromprejudicial error and are herebyaffirmed.At the hear-ing, the Employer moved to dismiss the petition on the ground thatthe Petitioner's appeal from the Regional Director's refusalto issuea notice of hearing was untimely filed.The hearing officer referredthe motion to the Board. The motion to dismiss is hereby denied, asthe record shows that the Petitioner was granted an extension of timewithin which to file its appeal.'Upon the entire record in the case, the National LaborRelationsBoard 2 makes the following :0FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERWaldorf Paper Products Company, a Minnesota corporation withits plant located in St. Paul, Minnesota, is engaged in the manufacture'The Petitioner's appeal was sustained by the Board and thereafter the Regional Directorissued a notice of hearing in this proceeding.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case toa three-man panel consisting of the undersigned Board members[Chairman Herzog andMembers Houston and Reynolds].76 N. L. R. B., No. 17.127 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDof paper and paper products.During the year 1946, the Employer'ssales amounted to in excess of $1,000,000, of which from 60 to 70 per-cent represented sales in which products were shipped to points outsidethe State of Minnesota.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Brotherhood of Pulp, Sulphite and Paper Mill Work-ers,Local 264, herein called the Intervenor, is a labor organization-affiliated with the American Federation of Labor, claiming to repre-sent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer untilthe Petitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (e) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of all maintenance electricians, helpers,and group leaders 3 employed in the electrical department of theEmployer.The Intervenor and the Employer contend that the pro-posed craft unit is not appropriate because of a history of collectivebargaining on a more inclusive plant-wide basis.'The Employer's operations, employing approximately 1,375 em-ployees, are divided into 7 main, divisions which are referred to aspaper stock, mill, container, carton, power plant, printing, and main-tenance.The maintenance division, which has about 60 employees,3All of the parties agree and the record indicates that employees Wilezyk and Strumare not supervisors within the meaning of the Act and should be included in any bargainingunit.4Since 1937,the Intervenor has bargained for the production and maintenance employees,including the electriciansA current contract,which is not urged as a bar to this pro-ceeding, includes as a joint party of the Intervenor,the International Brotherhood ofFiremen and Oilers, which represents the firemen,water tenders or firemen helpers, boilerwashers, coal passers, ash handlers,and boiler maintenance employees.The Employer alsohas separate bargaining contracts with the International Brotherhood of Operating Engi-neers and the International Printing Pressmen'sUnion covering power plant and printingemployees, respectively. WALDORF PAPER PRODUCTS COMPANYis under the general supervision of the Superintendent of Maintenance,and consists of the following departments : machine.-shop, steam-fitters,millwrights, carpenters, service, and electrical.The_ electrical department is under separate supervision ' and, ishoused in a separate room distinct from other departments of themaintenance division. - There are approximately 10 to 12 employeesin the electrical department, some of whom ate master electricianslicensed by the State of Minnesota.Although the electricians may,occasionally assist other, maintenance employees on jobs requiring a"strong back," they are primarily engaged in repairing and over-hauling electrical controls, splicing wire, wiring motors, and bendingconduit pipe, which -duties require the exercise of special skills andaptitudes of the electrical craft .5The record is clear that the electrical maintenance employees con-stitute a skilled, homogeneous, and functionally distinct craft groupof employees, and of a type similar to units established elsewhere inthe industry sUnder all the circumstances, we believe that the elec-tricians herein involved may at this time constitute a separate appro-priate unit, if they so desire.However, we shall make no unit determi-nation pending the outcome of the election hereinafter directed. If, inthis election, the employees select the Petitioner, they will be consid-ered to have indicated their desire to constitute a separate bargain-ing unit.In accordance with the foregoing, we shall direct that an electionbe held among all maintenance electricians, helpers, and group leadersemployed by the Employer, excluding supervisors.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Waldorf Paper Products Com-pany, St. Paul, Minnesota, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, and subject to Sections"The record does not support a contention of the Employer and Intervenor that there issubstantial interchange and intermingling of work between the electricians and othermaintenance workers.SeeMatter of West Virginia Pulp and Paper Company,45 N. L. R. B. 59 and 61N L R B 438,wherein the Board established a separate bargaining unit of electricians inthe paper making industryIn addition thereto, while electricians have generally beenincluded in plant-wide contracts within the industry and area concerned,such employeesare also represented separately by the Petitioner through bargaining agreements at severalplants of paper making concerns,mcudmg a competitor to the Employer in this area7Any participant in the election herein may,upon its prompt request to and approvalthereof by the Regional Director,have its name removed from the ballot. 130DECISIONSOF NATIONALLABOR RELATIONS BOARD203.61 and 203.62, of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the voting groupdescribed in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether they desire to be represented by Interna-tional Brotherhood of Electrical Workers, Local B-110, AFL, or byInternational Brotherhood of Pulp, Sulphite and Paper Mill Workers,Local 264, AFL, for the purposes of collective bargaining, or byneither.